Citation Nr: 1040098	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-11 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for acute and subacute 
peripheral neuropathy, to include as secondary to exposure to 
herbicides in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for the Veteran's claimed peripheral 
neuropathy.  The Veteran has timely appealed that decision.

The Veteran and his wife testified at a Board hearing before the 
undersigned Acting Veterans Law Judge in March 2010 at the RO in 
Cleveland, Ohio.  A transcript of that hearing is associated with 
the claims file.  The Board notes that while the transcript 
denotes that another Veterans Law Judge held the Veteran's 
hearing, this is erroneous, as the undersigned Acting Veterans 
Law Judge did, in fact, hold this Veteran's hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On appeal, the Veteran has asserted that his peripheral 
neuropathy is related to military service, due to exposure to 
Agent Orange in the Republic of Vietnam.  Additionally, he has 
asserted that such neurologic problems have been ongoing since 
his military service.  Specifically, the Veteran has indicated in 
his March 2010 hearing that his symptomatology began in August 
1967, during service, following his return from Vietnam.  His 
wife testified at that hearing that she has observed the 
Veteran's symptomatology since that time, and confirmed that his 
symptomatology began at approximately that time.

The earliest notation in the record of any treatment for 
peripheral neuropathy is in December 2000, where it appears that 
the Veteran underwent an electromyolography (EMG) at that time.  
However, he asserted during his hearing that he sought treatment 
for this condition beginning in 1968 after his discharge from 
service, which his wife also confirmed during her hearing 
testimony.  A statement from the Veteran received by the Board in 
March 2010 indicates that the chain of records from 1968 until 
2003 are unavailable because the Veteran's doctors have retired 
and such records were destroyed.  Accordingly, no further 
development is required with respect to those records.  
Nevertheless, other development is required, as discussed below.

The Board notes that the Veteran has a diagnosis of peripheral 
neuropathy demonstrated in the record.  Such a disease or 
disorder is recognized by VA as being associated with exposure to 
herbicide agents.  See 38 C.F.R. § 3.309(e) (2010).  

The Veteran's service treatment records are void of any diagnosis 
of, complaint of, or treatment for any peripheral neuropathy or 
any other neurological disorder while in service.  The Veteran's 
service personnel records indicate that the Veteran served in the 
Republic of Vietnam from June 1966 to July 1967.  Thus, the Board 
finds that the Veteran is presumed to have been exposed to 
herbicide agents as a result of his military service.  See 38 
C.F.R. 3.307(a)(6)(iii) (2010).  However, the Veteran cannot 
benefit from presumptive service connection in this case because 
manifestations to a compensable degree for acute or subacute 
peripheral neuropathy have not been shown within one year since 
his last exposure to an herbicide agent in service.  See 
38 C.F.R. § 3.307(a)(6)(ii) (2010).

The Board further notes that the Veteran's private doctor, Dr. 
B.A.B., indicated in his March 2008 letter that he "worr[ied] 
that this could be a delayed reaction to exposure to defoliants 
during [the Veteran's] Vietnam experience."  Such language does 
not specifically relate the Veteran's current diagnosis to his 
military exposure to herbicides, and is speculative, but does 
provide a potential relationship between the Veteran's currently-
diagnosed peripheral neuropathy and his exposure to herbicides in 
service.  Accordingly, given that the Veteran has a current 
diagnosis and exposure to herbicides in service, and that the 
Veteran's claimed disorder is recognized by VA as a disease which 
could be caused by herbicide exposure, the Board finds that a VA 
examination is necessary in this case.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); 
see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Additionally, the Veteran indicated at his hearing that he was 
put in charge of new recruits which limited his physical 
activities during the end of his military service, and in a de 
facto sense put him in a "limited profile" duty situation.  The 
Veteran's full personnel record does not appear to be of record, 
and on remand, such attempts to locate and associate the 
Veteran's full service personnel records with the claims file 
should be made.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Attempt to obtain the Veteran's service 
personnel records through official sources.  
If the records are unavailable and further 
attempts would be futile, the claims file 
should be so annotated and the Veteran 
notified of such.

2.  Schedule the Veteran for a VA 
neurological examination with a neurological 
specialist in order to determine whether the 
Veteran's currently-diagnosed peripheral 
neuropathy is related to his military 
service, to include exposure to herbicides in 
service.  

The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination, as well as 
this Remand Order; the VA examiner is asked 
to specifically note that the claims file and 
this Remand Order was reviewed in his or her 
examination report.  All tests deemed 
necessary should be conducted and the results 
reported in detail.  

Following examination and review of the 
claims file, the examiner should provide a 
diagnosis for any neurological disorder 
found, to include peripheral neuropathy of 
the lower extremities.  The VA examiner 
should then opine as to whether any diagnosed 
neurological condition more likely, less 
likely, or at least as likely as not 
(50 percent or greater probability) arose as 
a result of the Veteran's military service, 
to include as due to exposure to herbicides 
during service.  

The VA examiner should specifically address 
the Veteran's exposure to herbicides during 
his deployment to the Republic of Vietnam, as 
well as his lay testimony of onset of 
symptomatology beginning in approximately 
August 1967, during service, and continual 
symptoms since that time.  The VA examiner is 
also asked to discuss Dr. B.A.B.'s March 2008 
letter in his or her opinion, particularly in 
regards to a delayed onset of 
symptomatology-something not specifically 
contemplated by VA's presumptive regulation, 
38 C.F.R. § 3.307(a)(6)(ii) (2010).

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

3.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for service 
connection acute and subacute peripheral 
neuropathy.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



